MEMORANDUM AND ORDER

JUDD, District Judge.
New counsel, a member of the bar of this court, has filed an answer in this action pursuant to an extension of time granted by plaintiff’s attorney. An answer was previously filed by a Manhattan attorney not admitted to practice in this court. Defendants’ new counsel suggests that the original answer should be treated as a nullity.
A pleading filed by an attorney not admitted to practice in this court is not a nullity. The signature of a pleading by an attorney who is not a member of the bar of this court is merely an irregularity, which may support a motion, on notice, to strike the pleading. A party to an action should not be subject to judgment by default, however, just because his attorney failed to apply for admission to this court or to designate a member of the bar of this court or of the Southern District with an office in the Southern or Eastern District of New York pursuant to Rule 4(a) of the General Rules of this court. Otherwise, it would be necessary for the Clerk of Court to check the roll of attorneys each time a pleading is filed, lest a party find himself subject to an unwitting default.
It is ordered that leave be granted to file the answer, .and that it be deemed an amended answer.